EXHIBIT 10.36

Alcoa Corp.

[gzwuz1jy0unn000001.jpg]201 Isabella St, Suite 500

Pittsburgh, PA 15212 USA

 

Roy Harvey

President and Chief Executive Officer

[telephone number omitted]

 

December 14, 2018

 

John Slaven

[address omitted]

 

On behalf of the Company, I am pleased to offer you the position of Executive
Vice President & Chief Strategy Officer, reporting to Roy Harvey, President and
Chief Executive Officer. The following outlines your total compensation package:

 

Salary:

Annual salary will be USD 390,000, paid on a monthly basis.

 

Sign-On Cash Bonus:

You will receive a special sign-on cash bonus totaling $1,000,000, less any
applicable tax withholding, payable in three equal installments; the first
installment occurring as soon as administratively possible upon hire, the second
installment 12 months after your start date, and the third installment occurring
24 months after your start date. Should you voluntarily terminate your
employment with Alcoa for any reason prior to the first anniversary after each
installment of the Sign-On Cash Bonus, you agree to reimburse Alcoa for that
particular installment.

 

 

Transfer and relocation:

Alcoa provides a Transfer and Relocation Policy to help facilitate your move to
your new location. Should you voluntarily elect to leave Alcoa in the first 24
months of employment, you agree to reimburse Alcoa for the cost incurred for the
Transfer and Relocation Policy. You will have 12 months from date of hire to
take advantage of this benefit. Details of this Plan will be sent to you
separately.

 

Alcoa's Total Reward program provides many ways for you to be rewarded for your
contributions.  Key highlights of the program are:

 

Variable Compensation:

Your 2019 variable compensation target is 75%, or USD 292,500, but the actual
payout in 2020 may be higher or lower than the target depending upon your
contributions and or the performance of the business, whichever is applicable.  

 

Benefits

You will be eligible to participate in the Alcoa employee benefit plans offered
at your location, including health care, life insurance, disability coverage,
and retirement plans.  Attached is a summary of the benefit plan and additional
details will be sent to you shortly after joining Alcoa.  The Retirement Savings
Plan is a tax qualified 401(k) plan designed to help you save toward retirement.
Current company contributions are immediately vested and are:

 

•

3% of your eligible compensation,

 

•

a match of your deferred pre-tax savings dollar-for-dollar up to 6% of your base
pay, and

 

 

Annual Equity Awards

 

•

Provided you start on or before January 1, you will be eligible for an annual
equity award as part of the normal grant cycle starting in 2019.  If hire date
is February 1 or later, your 2019 grant will be processed as soon as
administratively possible.  Your grant will be based on the guidelines for your
level which has a current target of USD 1,000,000.  The grant is subject to the
provisions and normal vesting requirements of the Alcoa Stock Incentive Plan as
they may change from time to time.  In addition, your 4 years of prior service
will count toward retirement eligibility under our Stock Incentive Plan.

 

 

--------------------------------------------------------------------------------

 

 

 

 

Currently, your job band is awarded equity in the following manner: 60% as
performance-based award, 20% as time-vested Restricted Stock Units (RSU) and 20%
time-vested Stock Options. For the performance-based award, Restricted Stock
Units are subject to a 3-year performance period and the performance results
will impact the final delivered award ranging from 0 to 200% of target. The
Board retains the rights to make plan changes at its discretion.

 

Vacation:

You will be eligible for five weeks of paid vacation per year, in addition to
company recognized holidays.

 

This offer is contingent upon the following conditions:

 

 

•

Having successfully completed a pre-employment drug screen. You will need to
present a photo ID at the time of your screening.

 

•

Providing authorization and release for Alcoa to conduct a comprehensive review
of your background, the result of which is satisfactory to Alcoa. The
authorization and release will also be valid for subsequent reports during your
period of employment with Alcoa.

 

•

Providing us with documentation in the original form establishing both your
identity and your employment eligibility in the U.S.

 

•

Signing the attached Employment Agreement.

 

•

Signing the attached Non-Compete Agreement.

John, this is an opportunity to join a great team at a great time in Alcoa’s
history.  I believe that you have the leadership and experience to make a
significant contribution to the success of this company and I hope that you will
accept this offer to join our team.

 

To accept our offer, please sign and date the bottom of this letter and return
it to me by December 14 If you have any questions, please feel free to contact
me.

 

I look forward to hearing from you soon, and I hope to have the opportunity to
officially welcome you to Alcoa!

 

 

Sincerely,

 

/s/ Leigh Ann Fisher

 

Leigh Ann Fisher

EVP and Chief Administrative Officer

 




 

--------------------------------------------------------------------------------

 

Employment Agreement

 

 

I, John Slaven, am pleased to accept your offer of employment dated 12/13/2018
for the position of Executive Vice President & Chief Strategy Officer, on the
terms detailed in the offer letter.  

 

Furthermore, I understand Alcoa reserves the right to modify, alter or terminate
any of the plans, and in no way does plan participation constitute nor should it
be considered a contract for continued employment or guarantee of benefits.

 

I would like my start date with Alcoa to be: February 1, 2019, and will fulfill
the foregoing conditions before then.

 

 

Accepted by:Date:

 

 

/s/ John Slaven December 17, 2018

  John Slaven

 



 

After signing above, attach your signed letter and email your signed letter back
to me.

 